Title: To Thomas Jefferson from Thomas Paine, 16 February 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
No 13 Broad Street BuildingsFebry. 16th. 1789.

Your favour of the 23d Der. continued to the 11th of Janry. came safe to hand for which I thank you. I begin this without knowing of any opportunity of conveyance, and shall follow the method of your letter by writing on till opportunity offers.
 I thank you for the many and judicious observations about my bridge. I am exactly in your Ideas as you will percieve by the following account.—I went to the Iron Works the latter end of  Octr. My intention at the time of writing to you was to construct an Experiment Arch of 250 feet, but in the first place, the season was too far advanced to work out of doors, and an Arch of that extent could not be worked within doors, and nextly there was a prospect of a real Bridge being wanted on the spot of 90 feet extent. The person who appeared disposed to erect a Bridge is Mr. Foljambe nephew to the late Sir George Saville and Member in the last Parliament for Yorkshire. He lives about three Miles from the Works and the river Don runs in front of his house, over which there is an old ill constructed Bridge which he wants to remove. These Circumstances determined me to begin an Arch of 90 feet with an elevation of 5 feet. This extent I could manage within doors by working half the arch at a time. Having found a Short Wall suited to my purpose, I sett off a Center and five feet for the height of the Arch, and forty five feet each way for the extent, then suspended a Cord and left it to stretch itself for a day—then took off the ordinates at every foot, (for one half the arch only). Having already calculated the ordinates of an Arch of a Circle of the same extent I compared them together and found scarcely any certain distinguishable difference, the reason of this is that however considerable the difference may be when the Segment is a Semi Circle that difference is contained between the 1st. and 60th or 70 degree reckoning from the bases of the Arch; and  above that the catenary appears to me to unite with the Arch of the Circle or exceedingly nearly thereto so that I conclude that the treatises on catenarien Arches apply to the Semicircle or a very large portion of it. I annex a sketch to help out my meaning. Having taken my measurements I transfered them to the working floor. 1st. I sett off half the Cord divided into feet, 2d. the ordinates upon it, 3dy. drove nails at the extremity of every ordinate. 4thly. bent a Bar of Wood over them corresponding to the swinging Cord on the Wall, above this first bar, and at the distance the  blocks would occupy, I sett off all the other Bars and struck the Radii thro the whole number; which marked the places where the holes were to be and consequently the wooden Bars became patterns for the Iron Bars.
I had calculated on drilling the holes for which I had allowed 8d sterling each in my private estimation; but I found, when at the Works, that I could punch a square, or oblong square hole, for 1d or 1 ¼d each. This was gratifying to me, not only because it was under my estimation, but because it took away less of the Bar in breadth than a round hole of the same capacity would do, and made the work in every respect stronger and firmer. I was very unwilling to cut the Bar longitudinally, and for the same reasons you mention, therefore did not do it, yet I was apprehensive of difficulty in getting the work together owing to Diverging of the bolts, but this I think I have compleatly got over by putting the work together with Wood bolts and then driving them out with the Iron ones.
 Having made all my pattern of Bars, and a pattern for my blocks, and chosen my Iron 3 Inches by ¾ we began punching the holes. To do this it is necessary the Iron Bar be heated red hot. When this was mentioned to me I pondered a little on the effects of heat, and instead of marking the Iron Bar when cold from the wood pattern, I first heated it and then marked and punched it, and that only one hole at a time; by this method the changes of atmospherical heat and cold are prevented operating on the Bars while they are under the operation, as it is always the same season to the Bar whether the season of the year be summer or winter, and as the wood pattern is laid to the Bar for every fresh hole, there can be no accumulation of error, if any should happen, and the square hole  can be corrected by a file whereas the round one could not.
A great part of our time, as you will naturally suppose was taken up in preparations, but after we began to work we went on rapidly, and that without any mistake, or any thing to alter or amend. The foreman of the Works is a relation to the Proprieters, an excellent mechanic, and who fell into all my Ideas with great ease and penetration. I staid at the works till one half the Rib, 45 feet, was compleated and framed horizontally together, and came up to London at the meeting of Parliament on the 4th. of Der. The foreman, whom, as I told him, I should appoint “President of the Board of Works in my absence,” wrote me word that he  has got the other half together with much less trouble than the first. He is now preparing for erecting, and I for returning.
Feb. 26. A few days ago I received a letter from Mr. Foljambe in which he says “I saw the Rib of your Bridge. In point of elegance and beauty it far exceeded my expectations, and is certainly beyond any thing I ever saw.”
My Model and myself had many visitors while I was at the Works. A few days after I got there, Lord Fitzwilliams, heir to the Marquis of Rockingham came with Mr. Burke, and the former gave the Workmen five Guineas, and invited me to Wentworth house, a few Miles distant from the Works, where I went and staid a few days.
This Bridge I expect will bring forth something greater, but in the mean time I feel like a Bird from its Nest and wishing most anxiously to return. Therefore as soon as I can bring anything to bear I shall dispose of the Contract and bid adieu. I can very truly say that my mind is not at home.
I am very much rejoiced at the account you give me of the State of affairs in France. I feel exceedingly interested in the happiness of that Nation. They are now got, or getting, into the right way, and the present reign will be more immortalized in France than any that ever preceded it—they have all died away, forgotten in the common Mass of things, but this will be to France like an Anno Mundi, or an Anno Domini.
The happiness of doing good and the Pride of doing great things unite themselves in this business. But as there are two kinds of Pride, the little and the great, the privileged Orders will in some degree be governed by this Division. Those of the little pride (I mean little minded pride) will be schismatical, and those of the great pride will be orthodox with respect to the States-General. Interest will likewise have some share, and could this operate fully and freely it would arrange itself on the orthodox side. To enrich a Nation is to enrich the Individuals which compose it. To enrich the farmer is to enrich the farm and consequently the Landlord; for whatever the farmer is the farm will be. The richer the Subject the richer the revenue, because the consumptions from which Taxes are raised are in proportion to the abilities of people to consume; therefore the most effectual method to raise both the revenue and the Rental of a Country is to raise the condition of the people, or that order known in France by the Tiers Etat—But I ought to ask pardon for entering into reasonings in a letter to you and I only do it because I like the subject.

I observe in all the Companies I go into the impression which the present Circumstances of France has upon this Country. An internal Alliance in france is an Alliance which England never dreamed of and which she most dreads. Whether she will be better or worse tempered afterwards I cannot Judge of, but I believe she will be more cautious in giving offence.
She is likewise impressed with an Idea that a Negociation is on foot between the King and the Emperor for adding Austrian Flanders to France. This appears to me such a probable thing and may be rendered conducive to the interest and good of all the parties concerned that I am enclined to give it credit and wish it success. I hope then to see the Scheld opened, for it is a sin to refuse the bounties of Nature. On those Matters I shall be glad of your opinion. I think the States General of Holland could not be in earnest when they applied to France for the payment of the quota to the Emperor—all things considered, to request it was meaness, and to expect it absurdity. I am more enclined to think, they made it an opportunity to find how they stood with france. Absolem (I think it was) set fire to his Brother’s field of Corn to bring on a Conversation.
March 12. With respect to Political matters here, the Truth is, the people are fools. They have no discernment into principles and consequences. Had Mr. Pitt proposed a National Convention at the time of the King’s insanity he had done right, but instead of this he has absorbed the right of the Nation into a right of Parliament, one house of which (the Peers) is hereditary, in its own Right and over which the people have no controul (not so much as they have over their king) and the other Elective by only a small part of the Nation. Therefore he has lessened instead of encreased the rights of the people, but as they have not sense enough to see it they have been huzzaing him. There can be no fixed principles of government, or any thing like Constitution in a Country where the government can alter itself, or one part of it supply the other.
Whether a Man that has been so compleatly mad as not to be managed but by force and the Mad Shirt, can ever be confided in afterwards as a reasonable Man is a matter I have very little opinion of. Such a Circumstance, in my estimation of mankind, ought to be a perpetual disqualification. The Emperor I am told has entered a caveat against the Elector of Hanover’s (not the electrate) vote for king of the Romans. John Bull however is not so mad as he was and a Message has been manufactured for him to  Parliament in which there is nothing particular. The Treaty with Prussia is not yet before Parliament, but is to be.
Had the Regency gone on and the new administration been formed I should have been able to communicated some Matters of business to you both with respect America and France as an interview for that purpose was agreed upon and to take place as soon as the persons who were to fill the offices should succeed. I am the more confidential with those persons as they are distinguished by the Name of the Blue and Buff, a dress taken up during the American War and is the undress uniform of General Washington without Lapels and which they still wear. But at any rate [I do not think it is worth while for Congress to appoint any Minister to this Court. The greater distance Congress observes on this point the better. It will be all money thrown away to go [to] any expence about it, at least during the present reign. I know the Nation well and the line of acquaintance I am in enables me to Judge better on this matter than any other American can Judge, especially at a distance.] If Congress should have any business to state to the Government here, it can be easily done thro their Minister at Paris and the seldomer the better.
[I believe I am not so much in the good graces of the Marquis of Landsdown as I used to be. I do not answer his purpose. He was always talking of a sort of reconnection of England and America and my coldness and reserve on this subject checked communication. I believe he would be a good Minister for England with respect to a better agreement [with] France.]
Should any thing occur worth communicating, while I am here and you in France, I will inform you of it. If nothing comes to you, you may conclude there is nothing, and that matters stand as at the time of writing this letter. As soon as the weather will permit which is still very cold and uncomfortable, I shall sett off for the Iron Works. I received a letter this morning from the Proprieters informing me that Sir Thomas Blacket was to dine with them and to see our Pontifical Works, as he wanted a Bridge on his Estate. Mr. Rumsey called at my Lodgings last Evening, but I was out, to inform me of his immediately setting off for France. In case he should not set off till this Evening this letter will be presented to you by him. He appears to me perfectly Master of the Subject of Steam, and is a very agreeable Man. I am now going to the other end of the Town to enquire after him.—Remember me to the Marquis de la Fayette, Mr. Le Roy Mr. De Corney. Please to inform me if any thing further has been said or done about the  Bridge, and likewise how the new Bridge in your Neighbourhood goes on. I am Dr. Sir with much esteem your Sincere Friend & obt. Hble. Servant,
Thomas Paine
at Mr. Whiteside No. 13 Broad Street buildings
London
April 10th. Messrs. Parker and Rumsey having set off for Paris prevented me the opportunity of sending you the former part. Your favour of March 17th. came safe to hand for which I am obliged to you. The King of England continues in his amended state, but Dr. Willis, his Son and attendants are yet about his person. He has not been to Parliament nor made any public appearance, but he has fixed the 23d April for a public thanksgiving, and he is to go in great Parade to offer up his Devotions at St. Pauls on that day. Those about him have endeavoured to dissuade him from this ostentatious pilgrimage, most probably from an apprehension of some effect it may have upon him, but he persists.—The treaty with Prussia has been laid before parliament but nothing has been said upon it. [The Acts for regulating the Trade with America are to be continued as last year. A Paper from the Privy Council respecting the American fly is before Parliament. I had some conversation with Sir Joseph Banks upon this subject as he was the person whom the privy Council refered to. I told him that the Hessian fly attacked only the green plant, and did not exist in the dry grain. He said that with respect to the Hessian fly they had no apprehension, but it was the Wevil they alluded to. I told him the Wevil had always, more or less, been in the Wheat Countries of America, and that if the prohibition was on that account it was as necessary fifty or sixty years ago as now, that I believed it was only a political manoeuvre of the Ministry to please the landed interest, as a balance for prohibiting the exportation of Wool to please the manufacturing interest. He did not reply, and as we are on very sociable terms I went farther, by saying, the English ought not to complain of the non-payment of Debts from America while they prohibit the means of payment.
I suggest to you a thought on this Subject. The Debts due before the war ought to be distinguished from the Debts contracted since, and all and every mode of payment and remittance under which they might have been discharged at the time they were contracted ought to accompany those Debts so long as any of them shall continue unpaid, because the Circumstances of payment became united with the Debt, and cannot be separated by subsequent Acts of one Side only. If this was taken up in America and insisted on as a  right coeval with and inseparable from those Debts, it would force some of the restrictions here to give way.]
You speak very truly of this Country when you say “that they are slumbering under a half reformation of Politics and religion and cannot be excited by any thing they hear or see to question the remains of prejudice.” Their ignorance on some matters is unfathomable. For instance, the Bank of England discount Bills at 5⅌Cent, but a proposal is talked of for discounting at 4 1/2 and the reason given is the vast quantity of Money and that many of the good houses discount at 4 1/2. From this they deduce the great Ability and Credit of the Nation, whereas the contrary is the Case.—This Money is all in paper, and the quantity is greater than the objects to circulate it upon; and therefore shews that the Market is glutted and consequently the ability for farther paper exertions is lessened. If a War should ever break out between the countries again, this is the spot where it ought to be prosecuted. They neither feel nor care for any thing at a distance but are frightened and spiritless at every thing which happens at home. The Combined fleets coming up the Channel, Paul Jones, and the Mob of 1780 are the dreadful Æras of this Country—but for national puffery none equals them. The addresses which have been presented are stuffed with nonsense of this kind. One of them published in the London Gazette and presented by a Sir William Appleby begins thus—“Britain, the Queen of Isles—the pride of Nations—the Arbitress of Europe, perhaps, of the World.”
The exceeding bad weather has delayed my return to the Iron Works, as a new experiment especially ought to have all the advantages of fine weather. Next Monday or Tuesday I sett off and leave this in the Care of Mr. Mason who is returning to Paris in his way to Bordeaux. On the receipt of your last I went to Sir Joseph Banks to inform him of your having heard from Lediard from Grand Cairo, but found he had a letter from him of the same date. Sir Joseph is one of the Society for promoting that undertaking. He has an high opinion of Lediard, and thinks him the only man fitted for such an exploration. As you may probably hear of Lediard by accounts that may not reach here Sir Joseph will be obliged to you to communicate to him any matters respecting him that may arrive to you. (Sir Joseph Banks Bart. Soho Square).
The Rumours respecting a Negociation for the Austrian Netherlands are at a Stand, and the English Papers have sent the Prince  of Nassau to Madrid to push forward the Quadruple Alliance, to which Denmark is to accede.
The Slave Trade is to come on the 27th April. Mr. Wilberforce has given Notice that he shall move for a total abolition of the traffic. It will pass the Commons, and probably stop in house of Peers.
[While writing this I am informed that the Minister has had a Conference with some of the American Creditors and proposed to them to assume the Debts and give them ten shillings in the pound. The Conjecture is that he means when the new Congress is established to demand the payment. If you are writing to General Washington it may not be amiss to mention this, and if I hear farther on this matter I will inform you. But as being a money matter it cannot come forward but thro’ Parliament there will be notice given of the business. This would be a proper time to show that the British Acts since the Peace militate against the payment by narrowing the means by which those debts might have been paid when they were contracted and which ought to be considered as constituent parts of the Contract.]
April 13. The New York Packet arrived on Sunday, brought nothing new. It sailed the 4th March on which day the New Congress met. Mr. Rumsey came yesterday (Sunday) and I sett off this evening for my Iron Works. Your affectionate Friend & obt. Humble Servant,
Thomas Paine
